UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7661



UNITED STATES OF AMERICA,

                                            Plaintiff -   Appellee,

          versus


FLOYD RAYMOND LOOKER, a/k/a Ray,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-96-40, CA-99-133-5)




                            No. 02-7662



UNITED STATES OF AMERICA,

                                            Plaintiff -   Appellee,

          versus


FLOYD RAYMOND LOOKER, a/k/a Ray,

                                            Defendant - Appellant.
                             No. 02-7663



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FLOYD RAYMOND LOOKER, a/k/a Ray,

                                             Defendant - Appellant.



                             No. 02-7664



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FLOYD RAYMOND LOOKER, a/k/a Ray,

                                             Defendant - Appellant.



Appeals from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Frederick P. Stamp, Jr.,
District Judge. (CR-96-41, CA-99-178-1, CR-96-42, CA-99-180-1, CR-
96-43, CA-99-181-1)


Submitted:   March 6, 2003                 Decided:   March 21, 2003


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


                                   2
Dismissed by unpublished per curiam opinion.


Floyd Raymond Looker, Appellant Pro Se. Sherry L. Muncy, OFFICE OF
THE UNITED STATES ATTORNEY, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Floyd Raymond Looker seeks to appeal the district court’s

orders accepting the recommendation of the magistrate judge and

denying relief on his petitions filed under 28 U.S.C. § 2255

(2000).   An appeal may not be taken to this court from the final

order in a habeas corpus proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue for claims

addressed by the district court on the merits absent “a substantial

showing of the denial of a constitutional right.”        28 U.S.C.

§ 2253(c) (2) (2000); see Miller-El v. Cockrell,     U.S.    , 2003

WL 431659, *10 (U.S. Feb. 25, 2003) (No. 01-7662).    As to claims

dismissed by a district court solely on procedural grounds, a

certificate of appealability will not issue unless the petitioner

can demonstrate both “(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’” Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 122 S. Ct. 318 (2001).   We have independently reviewed the

record and conclude that Looker has not satisfied either standard.

Accordingly, we deny a certificate of appealability in each appeal

and dismiss the appeals.   We dispense with oral argument because


                                 4
the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    5